DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0163859) in view of Sebastian (US 2017/0273356).
Regarding claims 1 and 19, Schneider [Fig. 1-2] teaches an electronic aerosol-generating device comprising: a main body 10 including a front housing defining a cavity configured to receive an aerosol-forming substrate [0074], a heater 14 in the main body configured to heat the aerosol-forming substrate in the cavity, and a heater mount 26 (overmould) arranged at a distal end of the front housing to separate the heater from a distal housing portion. Schneider does not teach the heater overmould including a hydrophobic surface. Sebastian teaches an aerosol device wherein various surfaces within the device are my superhydrophobic to resist microbial growth from condensation of aerosol [0063, 0073]. It would have been obvious to one of ordinary skill in the art to modify the device of Schneider such that the heater overmould includes a superhydrophobic surface to resist microbial growth from condensation of aerosol. 
Regarding claims 2-4, 
Regarding claims 6-8, it would have been obvious to one of ordinary skill in the art to include a super-hydrophobic outer surface on an internal surface of the main body of Schneider for the same reasons above suggested by Sebastian. Sebastian teaches a micro-structured surface [0067] manufactured by photolithography [0081]. 
Regarding claims 16-18, the cavity of Schneider is interpreted to correspond to the claimed reservoir and air flow conduit. It would have been obvious to one of ordinary skill in the art to provide this portion with a super-hydrophobic surface for the same reasons above suggested by Sebastian.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Sebastian as applied to claim 1 above, and further in view of Bhushan (US 2010/0028604).
Modified Schneider does not teach the nano-structured surface is on the micro-structured surface. Bhushan teaches a super-hydrophobic surface comprising a nano-structured surface on a micro-structured surface, manufactured by photolithography, for use in various applications for preventing destabilization of the composite interface and enlarging the liquid-air interface thereby producing a high contact angle and a low contact angle hysteresis for improved non-adhesive and water repellent properties [0003-0008, 0048]. It would have been obvious to one of ordinary skill in the art use this superhydrophobic surface in modified Schneider for the same reasons suggested by Bhushan.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Sebastian as applied to claim 1 above, and further in view of Plojoux (US 2015/0013696). 
Modified Schneider is silent to an extractor. Plojoux teaches an aerosol-generating device comprising a tubular shaped extractor and a middle portion [Fig. 1], which would have been obvious to one of ordinary skill in the art to include with the device of modified Schneider to help move the substrate [0127].  It would have been obvious to one of ordinary skill in the art to provide this portion with a super-hydrophobic surface for the same reasons above suggested by Sebastian. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Sebastian as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Modified Schneider is silent to a mouthpiece. Robinson teaches providing a mouthpiece including with a smoking article [0036]. As this is a conventional configuration known in the art, it would have been obvious to one of ordinary skill in the art to include a mouthpiece with the device of modified Schneider to achieve predictable results. It would have been obvious to one of ordinary skill in the art to provide the flow channel with a super-hydrophobic surface for the same reasons above suggested by Sebastian. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Sebastian and Bhushan. 
Regarding claims 1 and 19, Schneider [Fig. 1-2] teaches an electronic aerosol-generating device comprising: a main body 10 including a front housing defining a cavity configured to receive an aerosol-forming substrate [0074], a heater 14 in the main body configured to heat the aerosol-forming substrate in the cavity, and a heater mount 26 (overmould) arranged at a distal end of the front housing to separate the heater from a distal housing portion. Schneider does not teach the heater overmould including a hydrophobic surface. Sebastian teaches an aerosol device wherein various surfaces within the device are my superhydrophobic to resist microbial growth from condensation of aerosol [0063, 0073]. It would have been obvious to one of ordinary skill in the art to modify the device of Schneider such that the heater overmould includes a superhydrophobic surface to resist microbial growth from condensation of aerosol. 
Modified Schneider does not teach the nano-structured surface is on the micro-structured surface. Bhushan teaches a super-hydrophobic surface comprising a nano-structured surface on a micro-structured surface use in various applications for preventing destabilization of the composite interface and enlarging the liquid-air interface thereby producing a high contact angle and a low contact angle .


Claims 1, 2, 9, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2015/0163859) in view of Raichman (US 2016/0271347).
Regarding claims 1, 6, and 9, Schneider [Fig. 1-2] teaches an electronic aerosol-generating device comprising: a main body 10 including a front housing defining a cavity configured to receive an aerosol-forming substrate [0074], a heater 14 in the main body configured to heat the aerosol-forming substrate in the cavity, and a heater mount 26 (overmould) arranged at a distal end of the front housing to separate the heater from a distal housing portion. Schneider does not teach the heater overmould including a hydrophobic surface. Raichman teaches vaporizer wherein a hydrophobic coating is applied to surfaces of the vaporizer to prevent vaporization products from sticking [0068, 0069]. It would have been obvious to one of ordinary skill in the art to modify the device of Schneider such that the heater overmould and an internal surface of the main body include a hydrophobic coating to prevent vaporization products from sticking. 
Regarding claim 2, Schneider teaches the heater includes a heater blade extending into the cavity [0075].
Regarding claim 11, as the claims do not require that the coating is a superhydrophobic coating, the hydrophobic coating of the internal surface of the main body in modified Plojoux reads on the present limitations.
Regarding claims 16-18, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Raichman applied to claim 9 above, and further in view of Davis (US 2017/0020312).
Modified Schneider does not specify the claimed hydrophobic coating. Davis teaches a hydrophobic coating that includes fluorocarbon and is non-polar [0038]. As this is a conventional hydrophobic coating, it would have been obvious to one of ordinary skill in the art to use as the hydrophobic coating modified Schneider to prevent vaporization products from sticking as desired.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Raichman as applied to claim 1 above, and further in view of Plojoux.
Modified Schneider is silent to an extractor. Plojoux teaches an aerosol-generating device comprising a tubular shaped extractor and a middle portion [Fig. 1], which would have been obvious to one of ordinary skill in the art to include with the device of modified Schneider to help move the substrate [0127].  It would have been obvious to one of ordinary skill in the art to provide this portion with a hydrophobic surface for the same reasons above suggested by Raichman. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Raichman as applied to claim 1 above, and further in view of Robinson. 
Modified Schneider is silent to a mouthpiece. Robinson teaches providing a mouthpiece including with a smoking article [0036]. As this is a conventional configuration known in the art, it would have been obvious to one of ordinary skill in the art to include a mouthpiece with the device of modified Schneider to achieve predictable results. It would have been obvious to one of ordinary skill in the art to provide the flow channel with a hydrophobic surface for the same reasons above suggested by Raichman. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,757,978. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘978 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.